Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  162256 & (18)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 162256
                                                                   COA: 354420
                                                                   Wayne CC: 07-024705-FC
  JEFFERY LENARD WELLS, a/k/a JEFFREY
  LENARD WELLS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The request for release on bond is DENIED. The application for leave to appeal the
  August 31, 2020 order of the Court of Appeals is considered, and it is DENIED, because
  we are not persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2020
         t1229
                                                                              Clerk